437 F.2d 92
Alfonzo Fred IACHINO, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.No. 29884 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 4, 1971.

Bernard S. Dolbear, New Orleans, La., for defendant-appellant.
Gerald J. Gallinghouse, U.S. Atty., E.D. of La., Richard M. Olsen, Asst. U.S. Atty., New Orleans, La., Douglas R. Fortney, Dallas, Tex., Atty. for Regional Counsel I.R.S., on brief for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Alfonzo Fred Iachino was found guilty by a jury on three counts of an indictment charging a violation of 26 U.S.C. 7201 for knowingly and willfully attempting to evade and defeat the wagering excise tax imposed by 26 U.S.C. 4401 by filing and causing to be filed a false and fraudulent wagering excise tax return.  On this appeal he makes the following contentions: (1) he could not possess the requisite scienter to commit the crimes charged because he is a 'compulsive gambler'; (2) he was the victim of a legislative scheme of entrapment which constitutes a bill of attainder; (3) he did not receive a fair trial because of improper jury instructions by the court and improper jury argument by government counsel; (4) evidence was improperly admitted against him and he was denied the right of confrontation; and, (5) the court erred in failing to suppress certain evidence alleged to have been obtained as the result of a 'sham arrest.'


2
We have considered all of appellant's contentions and find them totally without merit.  The judgment of conviction based upon the jury's verdict is affirmed.